Citation Nr: 0940631	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and April 2004 rating 
decisions of the Reno, Nevada Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2005, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO with respect to the 
hepatitis C claim.  A copy of the hearing transcript is of 
record and has been reviewed.  In December 2007, the Board 
reopened the Veteran's service connection claims for 
hepatitis C and depression, and remanded the merits of those 
claims for further development.  The service connection claim 
for bipolar disorder was also remanded.  The Veteran's 
service connection claims for bipolar disorder and depression 
have been re-characterized as service connection for an 
acquired psychiatric disability.  


FINDINGS OF FACT

1.  During service in October 1974, the Veteran contracted 
infectious hepatitis.

2.  The probative medical evidence does not relate the 
Veteran's current chronic hepatitis C to his military 
service.

3.  In June 2009 written argument, the Veteran, through his 
representative, indicated that he wanted to withdraw his 
appeal seeking entitlement to service connection for an 
acquired psychiatric disability, and the Board received such 
request prior to the promulgation of a decision.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.   The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for an acquired psychiatric disability are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, letters sent to the Veteran in June 2003, 
August 2001, and January 2008 informed him of what evidence 
was required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  Also, a June 2008 
supplemental statement of the case satisfies the requirements 
set out in Dingess, supra.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and private medical 
evidence.  The Veteran has been medically evaluated in 
conjunction with this claim.

Significantly, the Veteran and his representative have not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the Veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For service connection to be granted for hepatitis C, the 
evidence must show that the veteran's hepatitis C infection 
was incurred in or aggravated by service or is otherwise 
related to active duty.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  

An injury or disease incurred during active service shall not 
be deemed in the line of duty if it is the result of alcohol 
or drug abuse, including the use of illegal drugs. 38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

III.  Service Connection Claim for Hepatitis C

The Veteran is seeking service connection for hepatitis C, 
which he primarily asserts is related to in-service dental 
treatment.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent factfinding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  The Board acknowledges the Veteran's 
assertions that his hepatitis C is related to his active 
service.  However, as a lay person, he is not competent to 
diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disability because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In this case, service treatment records reflect that the 
Veteran was hospitalized for infectious hepatitis in October 
1974.  The record also reflects that the Veteran received 
dental treatment in service prior to his "infectious 
hepatitis" diagnosis.   There were no diagnoses, treatment, 
or complaints of hepatitis or liver disability listed on the 
separation examination report.  

In February 1981, the Veteran was admitted to a VA hospital 
for symptoms which were later diagnosed as vasculitis of the 
digits of the right hand.  According to the admission report, 
the Veteran reported that he had a history of hepatitis as 
well as a history of intravenous drug use.

Hepatitis C was not confirmed until 1999, approximately two 
decades after service discharge.  

With regard to whether there is a nexus between the current 
hepatitis C and service, the record contains a November 2001 
VA treatment record reflecting that the Veteran contracted 
hepatitis C from a dentist in Germany while serving in the 
Air Force in 1974.  On the other hand, an April 2008 VA 
examiner opined that the Veteran's hepatitis C is less likely 
as not caused by or a result of inservice dental work.  Upon 
a closer review of the November 2001 treatment record, the 
Board finds that it is in the nature of clinical history and 
not an opinion by a medical provider.  The reference to 
dental treatment in service is in the portion of the 
outpatient treatment report where complaints and medical 
history are reported and before the objective findings, 
diagnosis and comments are made by the medical provider.  No 
opinion was offered by the clinician.  The Court has held 
that bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
As such, the November 2001 report is not considered a 
competent opinion regarding the etiology of the hepatitis C.  

Significantly, the Board finds the April 2008 VA opinion to 
be highly probative.  In finding no link between service and 
the current hepatitis C, the examiner stated that the 
veteran's assertion that he was exposed to the spattered 
blood of other dental patients, while he himself had no 
procedures done, is not in the realm of medical possibility.  
The examiner also stated that although there is a chance he 
contracted hepatitis 6 months prior to developing prodromal 
symptoms, that assumption would be stretching the boundaries 
of science.  The examiner also noted that the veteran's 
history has changed over the years and his lack of 
credibility is not mere suspicion.  

The VA examiner opined that the current hepatitis C is more 
likely than not related to IV drug abuse during service.  
There is conflicting evidence as to whether the veteran 
abused IV drugs while in service.  Service records do not 
show evidence of such abuse.  According to a 1981VA hospital 
admission report, the veteran admitted that he used IV drugs, 
not longer than 14 months.  He testified that he only 
experimented with drugs in 1981.  However, according to a 
1988 VA treatment note, the Veteran indicated that he started 
using cocaine periodically in 1972 through 1987.  In any 
event, hepatitis C as a result of drug abuse cannot be 
service connected.  As noted, an injury or disease incurred 
during active service shall not be deemed in the line of duty 
if it is the result of alcohol or drug abuse, including the 
use of illegal drugs.  38 C.F.R. § 3.301(d).
 
Based on the foregoing, the Board finds that hepatitis C was 
not incurred in or aggravated by service.  The record does 
not contain probative medical evidence relating the Veteran's 
current hepatitis C to service, and the Board finds that the 
April 2008 VA opinion is more probative than the Veteran's 
unsubstantiated contentions.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Service Connection Claim for an Acquired Psychiatric 
Disability

The Veteran perfected an appeal of July 2002 and April 2004 
rating decisions that, in pertinent part, denied service 
connection for an acquired psychiatric disability.  In June 
2009 written argument, the Veteran, through his 
representative, indicated that he was withdrawing the issue 
of entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder and 
depression.  An appeal may be withdrawn in writing at any 
time before a decision is rendered by the Board. 38 C.F.R. § 
20.204(b) (2009).  Once the veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder and depression, is 
dismissed at the request of the Veteran.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


